Exhibit 10.2

MRC Global Inc.

Restricted Stock Award Agreement

This Restricted Stock Award Agreement (this “Agreement”), is made as of [Month
Day, Year] (the “Grant Date”), between MRC Global Inc., a Delaware corporation
(the “Company”), and [            ] (the “Participant”).

1. Grant of Restricted Stock. The Company hereby grants to the Participant an
award of              Shares of Restricted Stock (the “Award”). The Shares
granted shall be issued in the name of the Participant as soon as reasonably
practicable after the Grant Date and shall be subject to the execution and
return of this Agreement by the Participant to the Company as provided in
Section 8 hereof. The Award is made under and pursuant to the MRC Global Inc.
2011 Omnibus Incentive Plan (the “Plan”) which Plan is incorporated herein by
reference, and the Award is subject to all of the provisions thereof.
Capitalized terms used herein without definition shall have the same meanings
given such terms in the Plan.

2. Restrictions on Transfer; Rights of Participant

2.1. The Shares of Restricted Stock subject to this Award may not be sold,
transferred, assigned or otherwise disposed of, and may not be pledged or
otherwise hypothecated (the “Transfer Restrictions”), until vested pursuant to
Section 3 or 4 hereof.

2.2. Except as otherwise provided in this Agreement, the Participant shall be
entitled, at all times on and after the Grant Date, to exercise all rights of a
stockholder with respect to the Shares of Restricted Stock subject to this Award
(whether or not the restrictions thereon shall have lapsed), including the right
to vote the Shares of Restricted Stock and to receive all dividends or other
distributions paid or made with respect thereto; provided, that dividends or
distributions declared or paid on the Restricted Stock by the Company shall be
deferred and paid to the Participant at the same time as the Shares of
Restricted Stock in respect of which such dividends or distributions were made,
become vested pursuant to this Agreement.

3. Vesting Schedule. So long as the Participant has remained an employee of the
Company or any of its Subsidiaries continuously from the Grant Date through the
applicable vesting date, the Transfer Restrictions shall lapse and the
Participant shall become vested in the Award in accordance with the following
schedule, subject to Section 4 hereof:



--------------------------------------------------------------------------------

Vesting Date

   Percentage of
Award Vested  

First anniversary of Grant Date

     20 % 

Second anniversary of Grant Date

     40 % 

Third anniversary of Grant Date

     60 % 

Fourth anniversary of Grant Date

     80 % 

Fifth anniversary of Grant Date

     100 % 

4. Accelerated Vesting. Notwithstanding Section 3 above, the vesting of the
Award shall be accelerated upon the occurrence of certain events as follows:

4.1. Death or Disability. Upon the Participant’s Termination by reason of the
Participant’s death or Disability at any time on or after the Grant Date and
prior to the fifth anniversary of the Grant Date, the Award will be deemed to be
vested with respect to an additional 20% of the Shares subject to the Award.

4.2. Change in Control. Upon a Change in Control, the Award shall become 100%
vested and exercisable.

4.3. Retirement. If the Participant’s employment with the Company and its
Subsidiaries Terminates and either:

 

(a) the Participant is at least 65 years of age, or

 

(b) the Participant’s age plus years of service equal to at least 80,

in each case, upon that Termination, the Award shall continue to vest and become
exercisable in accordance with the vesting schedule in Section 3 hereof as if
the Participant remained employed with the Company and its Subsidiaries so long
as the Participant does not engage in a “Prohibited Activity” as defined on
Exhibit A. Any Termination described in this Section 4.3 shall herein be
referred to as a “Retirement”. Notwithstanding the foregoing in this
Section 4.3, the Participant must remain employed with the Company on or after:

 

(i) in the case of the president or chief executive officer of the Company, the
third anniversary of the Grant Date unless the Committee waives this requirement
on or after the first anniversary of the Grant Date,

 

(ii) in the case of executives of the Company who are on the level of senior or
executive vice presidents, the third anniversary of the Grant Date unless the
President waives this requirement on or after the first anniversary of the Grant
Date, or

 

2



--------------------------------------------------------------------------------

(iii) for all other Award holders, the first anniversary of the Grant Date,

in each case, for this Section 4.3 to have effect.

5. Forfeiture

5.1. Termination of Employment. Any portion of the Award that has not vested as
of the date of the Participant’s Termination for any reason other than
Retirement shall be forfeited upon the Termination, and all Shares of Restricted
Stock subject to the forfeited portion of the Award shall revert to the Company.

5.2. Retirement. In the case of a Termination by reason of Retirement, if the
Participant engages in any Prohibited Activity (as defined in Exhibit A)
following his Retirement, the non-vested portion of the Award may, in the sole
discretion of the Committee, be immediately cancelled without payment of
consideration therefor. If the Company receives an allegation of a Prohibited
Activity, the Company, in its discretion, may suspend the vesting of the Award
for up to three months to permit the investigation of the allegation. If the
Company determines that the Participant did not engage in any Prohibited
Activities, the Company shall deliver any Shares that would have otherwise
vested but for the suspension of vesting.

6. Escrow and Delivery of Shares

6.1. Certificates or evidence of book-entry shares representing the Shares of
Restricted Stock shall be issued and held by the Company in escrow and shall
remain in the custody of the Company until their delivery to the Participant or
his or her nominee as set forth in Section 6.2 hereof, subject to the
Participant’s delivery of any documents which the Company in its discretion may
require as a condition to the delivery of Shares to the Participant or his or
her estate.

6.2. Certificates or evidence of book-entry shares representing those Shares of
Restricted Stock that have vested pursuant to Section 3 or 4 hereof shall be
delivered to the Participant (or, at the discretion of the Participant, jointly
in the names of the Participant and the Participant’s spouse) or to the
Participant’s nominee as soon as practicable following the applicable date as of
which the Share vest.

7. Restrictive Covenant. In consideration of the Award that the Company has
granted to Participant in this Agreement, Participant agrees not to engage in
Prohibited Activity during Participant’s employment with the Company and any of
its subsidiaries (the “Company Group”) and for a period of [CEO: 18][EVPs:
12][all others: six] months after Participant’s termination of employment with
the Company Group (the “Restricted Period”). If the Participant engages in a
Prohibited Activity during the Restricted Period, the Company and/or its
appropriate subsidiaries may seek an injunction from a court of competent
jurisdiction to prevent Participant from engaging in the Prohibited Activity
during the Restricted Period without the necessity of posting bond or other
security to obtain the injunction. Both the Company and the Participant agree
that monetary damages alone are an insufficient remedy for breach of the
foregoing covenant. The Company and/or its appropriate subsidiaries may seek
monetary damages in addition to an injunction, and the covenant in favor of the
Company Group in this Agreement is in addition to, and not in lieu of, any
similar covenants that Participant may have

 

3



--------------------------------------------------------------------------------

entered into in favor of any member of the Company Group in any employment or
other agreement. To the extent that a court of competent jurisdiction rules that
the restrictions in the foregoing covenant are too broad, these restrictions
shall be interpreted and construed in the broadest possible manner to provide
the Company Group the broadest possible protection, including (without
limitation) with respect to geographic coverage, activities of the Company
Group’s businesses and time of applicability of the restrictions.

8. Execution of Agreements. The Award granted to the Participant shall be
subject to the Participant’s execution and return of this Agreement .

9. No Right to Continued Employment. Nothing in this Agreement shall interfere
with or limit in any way the right of the Company or its Subsidiaries to
Terminate the Participant’s employment, nor confer upon the Participant any
right to continuance of employment by the Company or any of its Subsidiaries or
continuance of service as a Board member.

10. Withholding of Taxes. Prior to the delivery to the Participant (or the
Participant’s estate, if applicable) of Shares of Restricted Stock that have
vested pursuant to Section 3 or 4 hereof, the Participant (or the Participant’s
estate) shall be required to pay to the Company or any Affiliate, and the
Company shall have the right and is hereby authorized to withhold, any
applicable withholding taxes in respect of such Award, or any payment or
transfer under, or with respect to, such Award, and to take such other action as
may be necessary in the opinion of the Committee to satisfy all obligations for
the payment of such withholding taxes. The Participant may elect to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
from a Share Payment the number of Shares having a Fair Market Value on the date
the withholding is to be determined equal to the withholding amount. The
Participant shall be solely responsible for the payment of all taxes relating to
the payment or provision of any amounts or benefits hereunder.

11. Modification of Agreement. This Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, but only by
a written instrument executed by the parties hereto, except as otherwise
permitted under the Plan.

12. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

13. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the jurisdiction set forth in
the Plan, without giving effect to the conflicts of laws principles thereof.

 

4



--------------------------------------------------------------------------------

14. Securities Laws. Upon the acquisition of any Shares pursuant to the lapse of
restrictions provided for under this Agreement, the Participant will make
written representations, warranties and agreements as the Committee may
reasonably request to comply with applicable securities laws or with this
Agreement.

15. Legend on Certificates. The certificates representing the Shares acquired
pursuant to this Award shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or under
applicable state and federal securities or other laws, or under any ruling or
regulation of any governmental body or national securities exchange unless an
exemption to such registration or qualification is available and satisfied. The
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

16. Underwriter Lockup Agreement. In the event of any underwritten public
offering of securities by the Company, the Participant agrees to the extent
requested in writing by a managing underwriter, if any, not to sell, transfer or
otherwise dispose of any Shares acquired pursuant to this Award (other than as
part of such underwritten public offering) during the time period reasonably
requested by the managing underwriter, not to exceed 180 days or such shorter
period as such managing underwriter may permit.

17. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Participant’s legal representatives. All obligations imposed upon
the Participant and all rights granted to the Company under this Agreement shall
be binding upon the Participant’s heirs, executors, administrators and
successors.

18. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way relate to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Participant, the Participant’s heirs, executors, administrators and successors,
and the Company and its Subsidiaries for all purposes. By accepting the grant
pursuant to this Agreement, the Participant confirms that Participant is subject
to the policies of Participant’s employing company within the Company Group
(except as may be specifically modified in an employment agreement), including
(without limitation) any policy requiring mandatory arbitration of employment
disputes and the grant pursuant to this Agreement is further consideration of
those policies.

19. Non-Transferability. Subject to the terms of the Plan, no rights under this
Agreement shall be transferable otherwise than by will, the laws of descent and
distribution or pursuant to a Qualified Domestic Relations Order (“QDRO”), and,
except to the extent otherwise provided herein, the rights and the benefits of
the Agreement may be exercised and received, respectively, during the lifetime
of the Participant only by the Participant or by the Participant’s guardian or
legal representative or by an “alternate payee” pursuant to a QDRO.

20. Entire Agreement. This Agreement constitutes the entire understanding
between the Participant and the Company and its Subsidiaries with respect to the
Award, and supersedes all other agreements, whether written or oral, with
respect to the Award.

 

5



--------------------------------------------------------------------------------

21. Headings. The headings of this Agreement are inserted for convenience only
and do not constitute a part of this Agreement.

22. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same agreement.

 

MRC Global Inc. By:        Name:   Title: Participant By:        Name:   Title:

 

6



--------------------------------------------------------------------------------

Exhibit A

Non-Competition and Non-Solicitation

A “Prohibited Activity” shall be deemed to have occurred, if the Participant:

(i) divulges any non-public, confidential or proprietary information of the
Company or of its past or present subsidiaries (collectively, the “Company
Group”), but excluding information that:

(a) becomes generally available to the public other than as a result of the
Participant’s public use, disclosure, or fault,

(b) becomes available to the Participant on a non-confidential basis after the
Participant’s employment termination date from a source other than a member of
the Company Group prior to the public use or disclosure by the Participant;
provided that the source is not bound by a confidentiality agreement or
otherwise prohibited from transmitting the information by a contractual, legal
or fiduciary obligation,

(c) is independently developed, discovered or arrived at by the Participant
without using any of the information from the Company Group, or

(d) is disclosed by the Participant pursuant to a requirement of law, court
order or legal, governmental, judicial, regulatory or similar process, or

(ii) directly or indirectly, consults with, becomes a director, officer or
partner of, conducts, participates or engages in, or becomes employed by, any
business that is competitive with the business of any current member of the
Company Group, wherever from time to time conducted throughout the world,
including situations where the Participant solicits or participates in or
assists in any way in the solicitation or recruitment, directly or indirectly,
of any employees of any current member of the Company Group. For the avoidance
of doubt, businesses that compete with the Company’s business include (without
limitation) the distribution business to the energy industry of NOV Wilson,
Lockwood, Sunbelt, Oil States, Russell Metals, Ferguson and Edgen-Murray and
their successors.

 

7